                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


COREY LAMONTE MCCLURE,                   Case No. 4:16-cv-13104

              Petitioner,                HON. TERRENCE G. BERG

                     vs.                 OPINION AND ORDER
                                         DENYING PETITION FOR
CARMEN PALMER,                           WRIT OF HABEAS CORPUS,
                                         DENYING A CERTIFICATE
             Respondent.                 OF APPEALABILITY, AND
                                         DENYING PERMISSION TO
                                         APPEAL IN FORMA
                                         PAUPERIS


     This is a habeas case brought pursuant to 28 U.S.C. § 2254. The

petitioner, Michigan state prisoner Corey Lamont McClure, challenges

his convictions in the Wayne County Circuit Court of kidnapping, Mich.
Comp. Laws § 750.349(1)(c), two counts of first-degree criminal sexual

conduct, Mich. Comp. Laws § 750.520b(1)(e), and three counts of armed

robbery, Mich. Comp. Laws § 750.529. Petition at 2, ECF No. 1, PageID.2.

Petitioner is serving a term of fourteen years, three months, to twenty-

five years. Id. The petition raises one claim of ineffective assistance of

trial counsel under two theories: that counsel was ineffective during plea

negotiations and for failing to file a motion to suppress evidence. Id. at 3.
       For the reasons stated below, the Petition will be DENIED. The

Court also DENIES Petitioner a certificate of appealability and

permission to proceed on appeal in forma pauperis.

       I.     FACTUAL AND PROCEDURAL BACKGROUND

      Petitioner was convicted in Wayne County Circuit Court following

a jury trial of kidnapping, two counts of first-degree criminal sexual

conduct, three counts of armed robbery, and three counts of felonious

assault.1 The circumstances leading to his convictions began with

Petitioner calling for in-home escort services.

      Bellayna Wells came to see Petitioner at a house on Portlance
Street in Detroit, after he called in response to her ad in Backpages.com.

7/15/13 Trial Tr. at 162, 250, ECF No. 5-6, PageID.374, 462. She was

driven to the home by two friends who stayed in the car outside the house.
Id. at 164, PageID.376. On her arrival, Petitioner brandished a gun at

her and ordered her to the basement. Id. at 169, PageID.381. He ordered

her to strip and took the money she emptied from her pockets. Id. at 173–

74, 179, PageID.385–86, 391. Petitioner demanded oral sex and she

complied. Id. at 175–76, PageID.387–88. He pointed a gun at her head

while he penetrated her vaginally with his penis. Id. at 176, PageID.388.

      Petitioner and Wells then went outside. When they approached her

friends’ car, Petitioner pointed the gun at them and demanded money.

1 The Michigan Court of Appeals reversed Petitioner’s convictions on three counts of
felonious assault, Mich. Comp. Laws § 750.82(1). People v. McClure, No. 317995, 2015
WL 302683, at *1 (Mich. Ct. App. Jan. 22, 2015).
                                         2
Id. at 182, PageID.394. He threatened to take the car and took the keys

out of the ignition, but then returned the keys and told the women to

leave. Id. at 184, PageID.396. Before they left, Petitioner took phones

from both Wells and one of her friends. Id. at 183, PageID.395. The

women reported the incident to the police. Id. at 186, PageID.398.

     Detroit Police Officer Robert Kane was the officer in charge of

Petitioner’s case. 7/17/13 Trial Tr. at 65, ECF No. 5-8, PageID.655. Wells

and the other women identified Petitioner from a photo array. Id. at 81,

PageID.671. Kane then sought the assistance of the “special operations

division” of the Detroit Police Department for their aid in arresting
Petitioner. Id. at 83, 86, PageID.673, 676. Kane discovered that

Petitioner was on probation. Id. at 87, PageID.677.

     Petitioner’s assigned probation officer was Marcus Robinson.
Robinson accompanied Kane and special operations officers to a house on

Kenmore Street in Detroit, where they determined Petitioner was.

7/16/13 Trial Tr. at 23–24, ECF No. 5-7, PageID.501–02; 7/17/13 Trial Tr.

at 87, ECF No. 5-8, PageID.677. Robinson told the young woman who

answered the door that they were there for a “home check”—typical for

probationers. 7/16/13 Trial Tr. at 25, ECF No. 5-7, PageID.503. The
officers walked through the house but left when they were told Petitioner

was not home. Id. at 26, PageID.504. Five or ten minutes later, the

officers returned to the house and found Petitioner hiding under a
mattress in an upstairs bedroom. Id. at 27, PageID.505.
                                    3
       During their search for Petitioner, but before they located him

under the mattress, Robinson found what he thought was a firearm on

top of the refrigerator in the kitchen. Id. at 28, PageID.506. He

determined it was not a real gun, but a “facsimile.” Id. at 29, PageID.507;

Trial Tr. 7/17/13 at 91, ECF No. 5-8, PageID.681. Petitioner was arrested

by the Detroit Police Department. Id. at 36, PageID.514.

       Petitioner was not arrested pursuant to an arrest warrant, nor did

the officers have a search warrant for the residence. Rather, this was a

“home check” performed by probation officer Robinson pursuant to the

rules of probation. Trial Tr. 7/17/13 at 119, ECF No. 5-8, PageID.709.
Although there were no warrants for the search or the arrest, there was

no need to obtain one. 7/16/13 Trial Tr. at 31, ECF No. 5-7, PageID.509.

He “recovered th[e] firearm under the purview of a home check” and
turned it over to the Detroit Police Department. Id. at 36, 38, PageID.514,

516.

       During cross-examination of Robinson, Petitioner’s defense counsel

tried to establish that the search of the Kenmore house was illegal, but

the court sustained the prosecution’s objection. 7/16/13 Trial Tr. at 38-39,

ECF No. 5-7, PageID.516–17. Trial counsel did not raise the issue again.
See 7/16/13 Trial Tr., ECF No. 5-7; 7/17/13 Trial Tr. ECF No. 5-8; 7/18/13

Trial Tr., ECF 5-9. During trial, the court dismissed the felony firearm

charge against Petitioner. Trial Tr. 7/17/13 at 132, ECF No. 5-8,
PageID.722. However, the court also denied trial counsel’s motion for a
                                     4
directed verdict on the three charges of felonious assault (also known as

“assault with a dangerous weapon”). Trial Tr. 7/17/13 at 123, 128, 135,

ECF No. 5-8, PageID.713, 718, 725. Petitioner was convicted on all

counts. 7/18/13 Trial Tr. at 16-17, ECF No. 5-9, PageID.810-11.

      Petitioner appealed his convictions to the Michigan Court of

Appeals, raising the following three grounds for relief: (1) His convictions

for assault with a dangerous weapon must be vacated because the

firearm used in the offense was not real, (2) trial counsel was

constitutionally ineffective during plea negotiations, and (3) the

warrantless search of his residence by the probation officer violated the
Fourth Amendment and the weapon found should have been suppressed.

      Simultaneously with his brief on appeal, Petitioner filed two

motions to remand through appellate counsel. The first sought a Ginther2
hearing to establish trial counsel’s ineffectiveness for his failure to have

the   felonious   assault    charges    dismissed     during    pre-trial   plea

negotiations. Mich. Ct. App. Record at 67, ECF No. 5-11, PageID.922.
Petitioner’s second motion sought a remand for an evidentiary hearing

“For Purposes of Fourth Amendment Analysis,” to establish the

warrantless search and seizure was unconstitutional. It stated that trial

counsel was ineffective for failing to move to suppress evidence obtained


2 A “Ginther hearing” permits a defendant “to further develop the record as it
pertain[s] to her ineffective assistance of counsel claims.” Hargrave-Thomas v.
Yukins, 450 F. Supp. 2d 711, 714 (E.D. Mich. 2006) (citing People v. Ginther, 212
N.W.2d 922 (1973)).
                                       5
during that search. Id. at 61, PageID.916. The Court of Appeals denied

both motions. Id. at 71, PageID.926. Petitioner did not appeal the denials.

     The Court of Appeals denied Petitioner relief on his ineffective

assistance of counsel and Fourth Amendment claims but vacated the

felonious assault convictions and remanded for re-sentencing “if

necessary.” People v. McClure, No. 317995, 2015 WL 302683, at *6 (Mich.

Ct. App. Jan. 22, 2015). Petitioner’s pro per application for leave to appeal

to the Michigan Supreme Court raised the same three issues that were

before the court below. See Mich. Sup. Ct. Record, ECF No. 5-12. Again,

the denial of the motions to remand was not included in Petitioner’s
application for leave. Id.

     The Michigan Supreme Court denied leave to appeal in a standard

order, because it was “not persuaded that the questions presented should
be reviewed by this Court.” People v. McClure, 497 Mich. 1031 (2015).

Petitioner’s convictions were final on August 26, 2015. He filed this

petition on August 26, 2016.

                       II.   LEGAL STANDARD

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), sets forth
the standard of review that federal courts must use when considering

habeas petitions brought by prisoners challenging their state court

convictions. The AEDPA provides in relevant part:


                                     6
            An application for a writ of habeas corpus on
            behalf of a person in custody pursuant to the
            judgment of a State court shall not be granted with
            respect to any claim that was adjudicated on the
            merits in State court proceedings unless the
            adjudication of the claim—
        (1) resulted in a decision that was contrary to, or
            involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or
        (2) resulted in a decision that was based on an
            unreasonable determination of the facts in light of
            the evidence presented in the State court
            proceeding.
28 U.S.C. § 2254(d).

     Relief is barred under this section unless the state court

adjudication was “contrary to” or resulted in an “unreasonable

application of” clearly established law, “as determined by the Supreme

Court of the United States” at the time the state court renders its

decision. 28 U.S.C. § 2254(d); see also Williams v. Taylor, 529 U.S. 362,

412 (2000); Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that
the Supreme Court “has held on numerous occasions that it is not ‘an

unreasonable application of clearly established Federal law’ for a state

court to decline to apply a specific legal rule that has not been squarely
established by this Court”) (citations omitted).

     “A state court’s decision is ‘contrary to’ . . . clearly established law

if it ‘applies a rule that contradicts the governing law set forth in

[Supreme Court cases]’ or if it ‘confronts a set of facts that are materially


                                     7
indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [this] precedent.”‘ Mitchell

v. Esparza, 540 U.S. 12, 15–16 (2003) (per curiam) (quoting Williams, 529

U.S. at 405–06); see also Bell v. Cone, 535 U.S. 685, 694 (2002). “[T]he

‘unreasonable application’ prong of the statute permits a federal habeas

court to ‘grant the writ if the state court identifies the correct governing

legal principle from [the Supreme] Court but unreasonably applies that

principle to the facts’ of a petitioner’s case.” Wiggins v. Smith, 539 U.S.

510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535

U.S. at 694. “[A]n ‘unreasonable application of’ those holdings must be
objectively unreasonable, not merely wrong; even clear error will not

suffice.” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015); see also Wiggins,

539 U.S. at 520–21 (“the state court’s decision must have been more than
incorrect or erroneous”) (citations omitted).

      “AEDPA thus imposes a ‘highly deferential standard for evaluating

state-court rulings,’ and ‘demands that state-court decisions be given the

benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting

Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997); Woodford v. Viscotti, 537

U.S. 19, 24 (2002) (per curiam)). A state court’s determination that a
claim lacks merit “precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v.
Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has emphasized
                                     8
“that even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S.

63, 75 (2003)). Pursuant to section 2254(d), “a habeas court must

determine what arguments or theories supported or . . . could have

supported, the state court’s decision; and then it must ask whether it is

possible fairminded jurists could disagree that those arguments or

theories are inconsistent with the holding in a prior decision” of the

Supreme Court. Id. Section 2254(d) thus “reflects the view that habeas

corpus is a guard against extreme malfunctions in the state criminal

justice systems, not a substitute for ordinary error correction through
appeal . . .” Id.

       A state court’s factual determinations are presumed correct on

federal habeas review. See 28 U.S.C. § 2254(e)(1). Accordingly, habeas
review is “limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011). A habeas petitioner may rebut this

presumption only with clear and convincing evidence. Warren v. Smith,

161 F.3d 358, 360–61 (6th Cir. 1998).

                           III. DISCUSSION

      The petition before the Court raises a single claim of ineffective
assistance of counsel under two theories. First, Petitioner argues that

trial counsel was ineffective during plea bargaining because he failed to

move for a reduction in Petitioner’s charges, which he believes would
have resulted in greater negotiating leverage. Second, Petitioner
                                     9
contends counsel was ineffective in failing to object to the Fourth

Amendment violation based on the warrantless search of his home and

seeking to suppress the weapon found.

      Respondent argues that trial counsel was effective during plea

negotiations, as demonstrated by a very favorable final offer which

Petitioner rejected. Respondent also argues that Petitioner’s second

argument not only lacks merit but is procedurally defaulted, as Petitioner

did not raise this specific issue in the state courts.

      A. Plea negotiations

      Claims for habeas relief because of ineffective assistance of counsel
are evaluated under a “doubly deferential” standard. Abby v. Howe, 742

F.3d 221, 226 (6th Cir. 2014) (citing Burt v. Titlow, 571 U.S. 12, 15

(2013)). The first layer is the familiar deficient performance plus
prejudice standard of Strickland v. Washington, 466 U.S. 668, 687–88

(1984). That is, a habeas petitioner must first show “that counsel’s

representation fell below an objective standard of reasonableness,” and

“there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Lafler v.

Cooper, 566 U.S. 156, 163 (2012) (citations omitted). “A reasonable
probability is a probability sufficient to undermine confidence in the

outcome.” Williams v. Lafler, 494 F. App’x 526, 532 (6th Cir. 2012) (per

curiam) (quoting Strickland, 466 U.S. at 694). Strickland requires a
“strong presumption that counsel’s conduct [fell] within the wide range
                                     10
of reasonable professional assistance[,]” Abby, 742 F.3d at 226 (citing

Strickland, 466 U.S. at 689), and that “under the circumstances, the

challenged action ‘might be considered sound trial strategy.’” Bell, 535

U.S. at 698 (citing Strickland, 466 U.S. at 689).

       AEDPA provides the second layer of deference, under which the

Court may “examine only whether the state court was reasonable in its

determination that counsel’s performance was adequate.” Abby, 742 F.3d

at 226 (citing Burt, 134 S. Ct. at 18). “‘The pivotal question is whether

the    state   court’s   application   of   the   Strickland   standard   was

unreasonable,’ which ‘is different from asking whether defense counsel’s
performance fell below Strickland’s standard.’” Harrington, 562 U.S. at

101.

       The state court of appeals’ determination that Petitioner received
effective assistance of counsel was not unreasonable. Before trial, he

faced one count of kidnapping, two counts of criminal sexual conduct, first

degree, three counts each of armed robbery and felonious assault, and

one count of felony firearm. Trial Tr. 7/15/13 at 7, ECF No. 5-6,

PageID.219. Three of those charges carried possible sentences of “life or

for any term of years.” Mich. Comp. Laws §§ 750.349(3) (kidnapping),
750.520b(2)(a) (criminal sexual conduct, first degree), 750.529 (armed

robbery). In addition, the prosecution asserted it would seek consecutive

sentencing. Id. at 4, PageID.216.


                                       11
     Petitioner received two plea offers. In the first offer, if he pled guilty

to criminal sexual conduct, third degree, and felony firearm, all other

counts were dismissed with a sentence agreement of five to sixteen years

plus the consecutive two-year term for the firearm charge. Trial Tr.

7/15/13 at 3, ECF No. 5-6, PageID.215. In the second offer, Petitioner

could plead guilty only to the charge of criminal sexual conduct, third

degree, in exchange for a term of six to fifteen years and no felony firearm

enhancement. Trial Tr. 7/15/13 at 4, ECF No. 5-6, PageID.216. Petitioner

turned down both offers and went to trial. Id.

     Petitioner was convicted on all charges, Ct. App. Rec. at 16, ECF 5-
11, PageID.871, except the felony firearm count which was dismissed.

Sent. Tr. at 4-5, ECF No. 510, PageID.823–24. On the kidnapping charge,

he was sentenced to roughly fourteen to twenty-five years (171–300
months), and on the criminal sexual conduct charges, he was sentenced

to roughly eleven to twenty years (135–240 months). He also received

lesser terms for the armed robbery and felonious assault counts.

     On this record, the state court of appeals’ finding that Petitioner

had received effective assistance of counsel was reasonable. Counsel had

effectively negotiated down from ten counts against Petitioner to a single
count, with a sentence agreement containing a prison term that was

considerably shorter than Petitioner received after conviction.

     Petitioner is thus unable to demonstrate that trial counsel’s
performance was objectively unreasonable. Nor can he can demonstrate
                                     12
any prejudice resulting from his counsel’s performance. To demonstrate

prejudice, Petitioner must show “a reasonable probability” of a different

outcome, absent counsel’s errors. Lafler, 566 U.S. at 163. This requires a

“substantial” likelihood, not just a “conceivable” one. Harrington, 562

U.S. at 112 (citing Strickland, at 693.); see also Baze v. Parker, 371 F.3d

310, 322 (6th Cir. 2004) (“[S]peculation is insufficient to make out a

successful claim of prejudice.”).

     Lafler provides more specific guidance where, as here, a petitioner

claims that a favorable plea offer was not made because of counsel’s

alleged error in failing to move to reduce certain charges:
           In these circumstances a defendant must show
           that but for the ineffective advice of counsel there
           is a reasonable probability that the plea offer
           would have been presented to the court (i.e., that
           the defendant would have accepted the plea and the
           prosecution would not have withdrawn it in light
           of intervening circumstances), that the court
           would have accepted its terms, and that the
           conviction or sentence, or both, under the offer’s
           terms would have been less severe than under the
           judgment and sentence that in fact were imposed.
Id. at 163–64 (emphasis added).

     Here, Petitioner makes no attempt to establish a reasonable

probability that a different and better offer would have been forthcoming

if counsel sought to have the three felonious assault charges dismissed

before trial. He instead argues that he “will never know” if the

prosecution would have made different offer because his counsel never

                                    13
moved to have the charges reduced. Petition at 18, ECF No. 1, PageID.18.

He also states that he “may have accepted a better offer. It is all guess

work.” Id. (emphasis added). Prejudice cannot be established by

speculation, especially not when Petitioner himself cannot say whether

he would have accepted a different plea offer.3

      In addition, Petitioner’s argument extends beyond Lafler’s issue of

objectively substandard advice to the assertion that trial counsel was

ineffective for his failure to obtain a better bargaining position through

motion practice. But attorneys cannot be found ineffective for not filing a

futile motion or not “rais[ing] . . . meritless arguments.” Mapes v. Coyle,
171 F.3d 408, 427 (6th Cir. 1999). Here, the trial court denied counsel’s

motion for directed verdict on the same counts Petitioner would have

counsel try to dismiss before trial, indicating that a pre-trial attempt
would likely have failed.

      For the same reasons explained above, Petitioner cannot establish

prejudice for counsel’s failure to seek dismissal. He cannot say what the

better offer might have been, but for the counts that should have been




3 It is also noteworthy that both plea offers that were extended would have dropped
the three felonious assault charges, indicating that the prosecution was willing to
forego those charges (even if no motion had been made to reduce the charges).
Consequently, it is not clear why moving to dismiss those charges would have given
Petitioner any additional leverage in the negotiations—the prosecution was already
willing to drop those charges in exchange for a plea and it is not clear why a court’s
dismissing them would have weakened the prosecution’s hand regarding the strength
of its case on the remaining charges.
                                         14
dismissed, and does not even state that he would have accepted that

better offer.

      The state court denied relief on this claim, reasoning that trial

counsel’s performance was not deficient because he obtained “very

generous” plea offers and because he cannot be deemed ineffective for

failing to raise futile motions. McClure, No. 317995, 2015 WL 302683, at

*4. Further, the court said Petitioner could not establish prejudice

because he declined plea offers that did not include felony firearm and

felonious assault charges that were dismissed or overturned on appeal.

The state courts were not unreasonable to find that Petitioner did not
receive constitutionally ineffective assistance of counsel.


      B. Failure to suppress evidence found in the warrantless
         search
      Petitioner’s second theory of ineffective assistance is that trial

counsel was ineffective for not moving for suppression of the weapon

taken into evidence during a warrantless search of his home. Respondent

argues that the claim is meritless and that it was procedurally defaulted
as it was not raised before the state court.

      The state court found the search and seizure constitutional but did

not address whether counsel was ineffective in relation to the Fourth
Amendment issue. McClure, No. 317995, 2015 WL 302683, at *5. The

court applied United State Supreme Court precedent which held that


                                    15
“the government may execute a warrantless search of a probationer’s

home upon a showing of reasonable suspicion.” Id. (citing United States

v. Knights, 534 U.S. 112, 118 (2001)). It found adequate basis for

reasonable suspicion in testimony indicating Petitioner “was a suspect in

a crime.” Id. at *6.

      “[A] petitioner may procedurally default a claim by failing to raise

a claim in state court, and pursue that claim through the state’s ordinary

appellate review procedures.” Carter v. Mitchell, 693 F.3d 555, 563–64

(6th Cir. 2012) (citing Williams v. Anderson, 460 F.3d 789, 806 (6th Cir.

2006)). “To avoid procedurally defaulting a claim, the prisoner must have
exhausted his or her remedies in state court.” Id. (citing O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999); 28 U.S.C. § 2254(b)(1)(A)). Exhaustion

requires “the state courts [have] a full and fair opportunity to resolve
federal constitutional claims before they are presented to the federal

court.” Woods v. Booker, 450 F. App’x 480, 488 (6th Cir. 2011) (citing Rose

v. Lundy, 455 U.S. 509, 518 (1982)).

      “To fairly present a claim to a state court a petitioner must assert

both the legal and factual basis for his or her claim.” Carter, 693 F.3d at

564 (citing Williams, 460 F.3d at 806; Clinkscale v. Carter, 375 F.3d 430,
437 (6th Cir. 2004)). “[A] petitioner must present enough information to

allow the state courts to apply controlling legal principles to the facts

bearing upon his constitutional claim.” Woods, 450 F. App’x at 488 (citing
Picard v. Connor, 404 U.S. 270, 276–77 (1971)).
                                    16
     In addition, “the petitioner’s federal habeas petition must be based

on the same theory presented in state court and cannot be based on a

wholly separate or distinct theory.” Carter v. Mitchell, 693 F.3d at 568

(citing Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998)). In Wong, the

petitioner asserted constitutionally ineffective assistance of counsel, but

her theory to support ineffectiveness shifted between state court

proceedings (failure to pursue an insanity defense) and federal court

(failure to investigate an alternate expert). Id. (citing Wong, 142 F.3d at

319, 321). Wong held that the latter theory was procedurally defaulted

because it had not been presented to the state court. Id. (citing Wong, 142
F.3d at 322).

     Exhaustion demands habeas petitions conform to state procedural

requirements: “[C]laims that have not been raised in compliance with
state procedural rules are barred in federal court.” Hill v. Mitchell, 842

F.3d 910, 951–52 (6th Cir. 2016) (citing Wainwright v. Sykes, 433 U.S.

72, 86–87 (1977); Coleman v. Thompson, 501 U.S. 722, 731 (1991)). For

instance, the Sixth Circuit has explained that a motion to remand could

not support exhaustion because that argument “ignores the procedural

norms of the Michigan Court of Appeals . . . [that] it will review only those
claims ‘stated in the questions presented section of [a] defendant’s brief

[or] suggested by the stated issues.’” Woods, 450 F. App’x at 489 (citing

People v. Ewing, 2005 WL 658835 at *4 (Mich. Ct. App. 2005)).


                                     17
       Here, the issues Petitioner’s brief presented on appeal in the state

court were the constitutionally ineffective performance of trial counsel

during plea negotiations and the substantive question of whether the

warrantless search of his residence by the probation officer violated the

Fourth Amendment. Both issues were “fairly presented” to the Michigan

Court of Appeals, the court addressed them both, and they are thus

exhausted.

       By contrast, Petitioner’s second theory of ineffective assistance,

counsel’s failure to move to suppress evidence, was not raised in any of

the questions presented in his brief before the state court. The issue only
appears briefly as factual background in his motion to remand for an

evidentiary hearing. See Ct. App. Rec. at 61, ECF 5-11, PageID.916. This

pleading cannot provide a basis for habeas relief; the motion concludes
that    “police    circumvented   the     Fourth   Amendment’s    warrant

requirement” and requests an evidentiary hearing to further develop the

record if the court requires. Id. at 62, PageID.917. The motion did not

request the state court find counsel ineffective on this issue, nor did it

request a remand for an evidentiary hearing to establish his

ineffectiveness.
       The Sixth Circuit has consistently held that raising an ineffective

assistance claim before the state courts does not exhaust the

constitutional claim underlying the issue of counsel’s performance. White
v. Mitchell, 431 F.3d 517, 526 (6th Cir. 2005). In White, the petitioner
                                     18
sought habeas relief on the grounds “that the prosecution impermissibly

used its peremptory challenges to purposely exclude women from the jury

and that he was denied a fundamentally fair trial as a result pursuant to

Batson v. Kentucky, 476 U.S. 79 (1986).” Id. at 525.

     The court did not disagree with the district court’s finding that the

petitioner had properly exhausted his ineffective assistance claim over

counsel’s failure to raise a Batson challenge. Id. at 526. However, it found

the Batson claim itself procedurally defaulted, “because it had not been

raised in any state court.” Id. The court held that the two grounds for

relief, the constitutional violation and the related ineffective assistance
claim, were “analytically distinct.” Id. Thus, the latter claim “[could] not

function to preserve the preemptory challenge argument.” Id. (citing

Prather v. Reese, 822 F.2d 1418, 1421 (6th Cir. 1987)); accord, Gross v.
Warden, Lebanon Corr. Inst., 426 F. App’x 349, 359 (6th Cir. 2011); Davie

v. Mitchell, 547 F.3d 297, 312 (6th Cir. 2008).

     The Eastern District of Michigan has repeatedly held that raising

the underlying constitutional violation in the state courts fails to exhaust

a claim of ineffective assistance of counsel related to that violation. See

Smith v. Woods, No. 2:12-CV-14926, 2012 WL 5950369, at *3 (E.D. Mich.
Nov. 28, 2012) (citing White, 431 F.3d at 526) (challenging the validity of

a guilty plea did not exhaust the related ineffectiveness claim); Phillips

v. Burt, No. 2:08-13032, 2009 WL 646651, at *3 (E.D. Mich. Mar. 10,
2009) (citing White, 431 F.3d at 526) (petitioner exhausted an
                                    19
entrapment defense but not the ineffective assistance claim); Haynes v.

Birkett, No. 2:07-CV-14520-DT, 2008 WL 2858676, at *4 (E.D. Mich. July

23, 2008) (citing White, 431 F.3d at 526) (raising a claim that the statute

of limitations precluded prosecution did not exhaust the related

ineffectiveness claim). Accordingly, Petitioner’s claim in the state courts

of a Fourth Amendment violation could not preserve his ineffectiveness

of counsel claim.

      Even when a habeas claim is procedurally defaulted, federal courts

may choose to address the merits of that claim. See Hudson v. Jones, 351

F.3d 212, 215–16 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S.
518, 525 (1997); Nobles v. Johnson, 127 F.3d 409, 423-24 (5th Cir.1997);

see also 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus

may be denied on the merits, notwithstanding the failure of the applicant
to exhaust the remedies available in the courts of the State.”). And on the

merits, Petitioner’s claim still fails.

      The Michigan Court of Appeals cited United States v. Knights, 534

U.S. 112, the appropriate precedent to evaluate a warrantless search of

a probationer’s home. The Knights Court held that “[w]hen an officer has

reasonable suspicion that a probationer subject to a search condition is
engaged in criminal activity, there is enough likelihood that criminal

conduct is occurring that an intrusion on the probationer’s significantly

diminished privacy interests is reasonable” and a warrant requirement


                                      20
is unnecessary. Id. at 121 (citing Illinois v. McArthur, 531 U.S. 326, 330

(2001)).

     Here, the probation officer knew that Petitioner was a suspect in a

“new crime.” 7/16/13 Trial Tr. at 31, ECF No. 5-7, PageID.509. And as a

probationer, Petitioner was subject to “home check[s],” which the

probation officer deemed “commonplace” (id. at 25, PageID.503),

reflecting Knights’ “search condition.” Knights, 531 U.S. at 121.

     Accordingly, the state court was not unreasonable to find that the

warrantless search that yielded a gun did not violate Petitioner’s Fourth

Amendment rights. Petitioner’s trial counsel cannot be ineffective for
failing to challenge that search. A motion on that issue would have been

a “meritless argument” under Mapes, 171 F.3d at 427.




                                    21
                          IV. CONCLUSION

     Accordingly, Petitioner’s petition for a writ of habeas corpus is

DENIED WITH PREJUDICE. For the same reasons that the Court

denies the petition, the Court discerns no good-faith basis for an appeal.

The Court therefore CERTIFIES that any appeal from this decision

could not be taken in good faith and DENIES Petitioner a certificate of

appealability and leave to appeal this decision in forma pauperis. See 28

U.S.C. § 1915(a)(3).



SO ORDERED.



Dated: August 1, 2019      s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                      Certificate of Service
I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on August 1, 2019.
                           s/A. Chubb
                           Case Manager




                                   22
